TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00541-CR


In re Christopher P. Morgan

Roberto Alvarado, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-07 302368, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E
PER CURIAM
	This is a contempt proceeding ancillary to Roberto Alvarado's appeal from his
conviction for injury to a child or elderly or disabled person.  The subject of this proceeding is
Christopher P. Morgan, appellant's attorney.
	Appellant filed his notice of appeal on August 15, 2008, and his brief was due
November 7, 2008.  On February 26, 2009, after granting two motions for additional time to file the
brief, we ordered counsel to file appellant's brief no later than March 18.  On March 17, counsel
filed a third motion for extension of time, asking for a one-week extension of time.  
	We hereby order that Christopher P. Morgan shall appear in person before this Court
on April 8, 2009, at 9:00 a.m., in the courtroom of this Court, located in the Price Daniel, Sr.
Building, 209 West 14th St., City of Austin, Travis County, Texas, to show why he should not be
held in contempt and sanctions imposed for his failure to obey the February 26 order of this Court. 
This order to show cause will be withdrawn and Mr. Morgan will be relieved from his obligation to
appear before this Court as above ordered if the Clerk of this Court receives appellant's brief by
5:00 p.m. on April 3, 2009.
	It is ordered on March 25, 2009

Before Chief Justice Jones, Justices Puryear and Henson
Do Not Publish